Case 5:18-cr-00353-FJS Document117 Filed 06/14/19 Page 1 of 2

ANNALEIGH E. PORTE

ATTORNEY AT LAW

The Crown Building - 304 South Franklin Street - Syracuse, NY 13202
Phone (315)422-4742 - Fax (315)478-6503 - aporter@porter-law-office.com

 

 

June 14, 2019

Hon. Frederick J. Scullin, Jr.

District Court Judge, Northern District of New York
Federal Building and U.S. Courthouse

P.O. Box 7336

Syracuse, NY 13261-7336

VIA ECF

Re: United States of America v. Jason Lebron
5:18-CR-353

Your Honor:

I write as counsel for Jason Lebron, the defendant in the above-referenced matter, to request for a
brief furlough so that Mr. Lebron may attend the calling hours and/or funeral service honoring

the life of his mother.

Jason Lebron’s mother, Gwen Lawson, passed away on Tuesday, June 11, 2019. The family will
hold calling hours at Dewitt Memorial Funeral Home from 11:00 a.m. until 12:30 p.m. on
Tuesday, June 18, 2019 with a funeral service immediately following, from 12:30 p.m. until 2:00
p.m. Dewitt Memorial Funeral Home is located at 4612 South Salina Street in Syracuse, NY

13205.

Mr. Lebron is currently detained at the Onondaga County Justice Center in Syracuse, New York.
Although he is in federal custody and was previously detained in the Broome County Jail, he has
a pending matter in Onondaga County Court and the presiding judge, the Honorable Stephen
Dougherty, has asked the deputies of the Onondaga County Justice Center to detain Mr. Lebron
locally. This arrangement was made to accommodate the need for frequent appearances in in
Onondaga County Court, the next appearance being scheduled for June 27, 2019. I have spoken
with the deputies in charge of administrative operations at the Onondaga County Justice Center
and have been advised that they would honor any request by the United States Marshal’s Office
to remove, and subsequently return, Mr. Lebron to the facility.

In making this request, Mr. Lebron would appreciate any form of restriction that this Court
deems appropriate, from a GPS monitor or a Marshal escort to the services.
Case 5:18-cr-00353-FJS Document 117 Filed 06/14/19 Page 2 of 2

Thank you for your consideration.

cc:

Respectfully,

fo}

a \

Annaleigh E. Porter
Bar Roll No. 516840
AUSA Nico Commandeur
VIA ECF
